Citation Nr: 1756884	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  13-15 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a liver disability, to include as secondary to service-connected irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to May 2006.
This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge in a March 2016 Board Hearing.  A copy of the transcript is of record.  The Board remanded this matter in January 2017 for development.


REMAND

Although further delay is regrettable, the issue of entitlement to service connection for a liver disability must be remanded for further development.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  The Board finds that there has not been substantial compliance with the January 2017 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The January 2017 Board remand requested a VA examination to determine whether the claimed liver disability was caused or aggravated by service, or by service-connected IBS and GERD.  The remand also requested VA to obtain any outstanding medical records from Kaiser Permanente, especially any treatment and diagnosis for a liver disability.

There is no indication that a VA examination was scheduled, or performed, in accordance with the remand instructions.  Additionally, the only medical record obtained from Kaiser Permanente after the remand was a one-page medication list.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, request any outstanding treatment records from Kaiser Permanente, to particularly include the physician's statement referred to by the Veteran at the March 2016 hearing, and associate them with the record.  Also obtain any other relevant outstanding treatment records.

2.  Schedule the Veteran a VA examination to determine the nature and etiology of any liver disabilities, to include fatty liver.  The examiner must review the claims file and should note that review in the report.  A complete history should be elicited from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  For any liver disability identified, to include elevated liver enzymes and fatty liver, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any liver disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any liver disability was caused by service-connected irritable bowel syndrome and gastroesophageal reflux disease.  The examiner should further express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any liver disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected irritable bowel syndrome and gastroesophageal reflux disease.  The examiner is specifically requested to address the Veteran's contention that constipation and slow digestion due to service-connected IBS and GERD have caused a liver disability.  Any opinion expressed should be accompanied by a complete rationale.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. § 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

